DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 21 FEB 2022.  Examiner also conducted a telephonic interview with Amy Bizon-Copp on 10 MAR 2022 regarding an Examiner’s Amendment to cancel Claims 17-20.  As a result of the amendment and the Examiner’s amendment, the status of the claims is as follows:
Examiner withdraws the previous election of species; Claims 8-11 and 16 are rejoined and are no longer treated as withdrawn.
Claims 1-3, 6, 9, and 14 are amended.
Claims 1-16 are pending and allowed.
Claims 17-20 are canceled.
The amendment to Claim 2 overcomes the previous 112(b) rejection of Claim 2; said rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy Bizon-Copp on 10 MAR 2022.
The application has been amended as follows: 
Claims 17-20 are canceled in their entirety.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The subject matter incorporated into Claim 1 by amendment was previously indicated as allowable in the prior Office Action.  The previously cited references do not teach or suggest a guide rail in the deposition chamber along which the deposition unit and the reflection member are both reciprocally moveable; further search and consideration did not find a reference or combination of references, alone or in combination with any reference or combination of references of record in the application, which taught or suggested this feature.  Therefore, Claim 1 is allowed. Claims 2-16 depend from an allowed claim and are allowed for this reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712      

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712